Case 2:20-cv-00176-LEW Document 3-1 Filed 05/15/20 Page 1 of 3                      PageID #: 38




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE




 BAYLEY’S CAMPGROUND, INC.,                    )
 Cumberland County, State of Maine             )
 and                                           )
 FKT RESORT MANAGEMENT, LLC,                   )
 et al.                                        )
                                               )
                        Plaintiff              )
                                               )    Civil Action Docket No. ________________
 v.                                            )
                                               )
 GOVERNOR JANET MILLS, in her                  )
 capacity as the Governor of State of          )
 Maine                                         )
                                               )
                        Defendant              )



                              DECLARATION OF THOMAS BAYLEY

       Pursuant to 28 U.S.C. § 1746, the undersigned, Thomas Bayley, makes the following

declaration under penalty of perjury under the laws of the United States of America, that facts

contained herein are true and correct based upon my personal knowledge.

       1.      My name is Thomas Bayley and I am the manager and part owner of Bayley’s

Campground, Inc., and FKT Resort Management, LLC.

       2.      Bayley’s Campground was founded by my mother and father, Fred and Kathleen

Bayley, in 1970. Since 1970, the business has grown steadily and now offers seasonal

campsites, transient campsites, and cabin rentals to Maine residents and out-of-state residents.

       3.      The Governor’s current Executive Order requires any individual, including a

Maine resident, who travels from another state to quarantine for a period of 14 days. The
Case 2:20-cv-00176-LEW Document 3-1 Filed 05/15/20 Page 2 of 3                       PageID #: 39




quarantine period had been widely publicized in state and national media and is digitally

displayed to visitors on overhead signs along the Maine Turnpike.

          4.    The 14-day quarantine period has had a significant negative financial impact on

our business. Between March 16, 2020 and May 12, 2020, we have received 715 reservation

cancellations due to the 14-day quarantine period; refunded $153,182 in reservation fees; and

have lost total revenue of $260,455 directly related to the 14-day quarantine requirement.

          5.    The quarantine requirement, if maintained through June and July, will

dramatically impact our revenues, employees, and campers.

          6.    The Governor’s quarantine order carries with it the threat of criminal prosecution

and loss of licensure as a campground.

          7.    In light of the threatened enforcement of the quarantine notice for the State’s

criminal law, or in the case of Bayley’s Campground, loss of its licensure, I reasonably fear

prosecution should our out-of-state seasonal campers elect not to abide by the 14-day quarantine

period.

          8.    Currently at the Campground we follow Maine CDC recommendations with

respect to social distancing, hand washing, limiting gatherings to no more than 10 people, as well

as other recommended procedures for the safety of our employees and campers.

          9.    The quarantine requirement does not provide any right or opportunity for me or

any other individual who is ordered to be quarantined any right or opportunity to be heard. The

quarantine period does not provide a right to be heard by a fair and independent tribunal. There

is no right to present evidence or witnesses.

          10.   Since Bayley’s Camping Resort opened in the spring, the Scarborough Police

Department has visited our campground and attempted to shut down our business completely
Case 2:20-cv-00176-LEW Document 3-1 Filed 05/15/20 Page 3 of 3                      PageID #: 40




based on allegations that the campground was servicing customers in violation of the Governor’s

Executive Order. While, after an investigation and explanation, the Scarborough Police took no

action, I fear further enforcement action.

         Pursuant to 28 U.S.C. § 1746, I declare under penalties of perjury under the laws of the

United States of America that the foregoing declaration is true and correct to the best of my

knowledge and belief and that such facts are made based on my personal knowledge.


Dated:    May 14, 2020                                /s/ Thomas Bayley
                                                      Thomas Bayley
